Case: 15-51153       Document: 00513625670         Page: 1     Date Filed: 08/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 15-51153
                                                                                 FILED
                                                                            August 5, 2016
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ALBERTO SANCHEZ SID,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1070-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alberto Sanchez Sid, who has previously twice been convicted for two
other illegal reentries, challenges the 70-month sentence imposed following his
guilty-plea conviction for illegal reentry into the United States after removal,
in violation of 8 U.S.C. § 1326. Sanchez contends his sentence is substantively
unreasonable because it is greater than necessary to meet the sentencing goals
of 18 U.S.C. § 3553(a). Along that line, he maintains: the illegal-reentry


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-51153     Document: 00513625670     Page: 2    Date Filed: 08/05/2016


                                  No. 15-51153

Guideline, § 2L1.2, is not empirically based; his criminal history is nonviolent;
and his sentence overstates the seriousness of his crime.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guidelines sentencing range for use in deciding on
the sentence to impose. Gall v. United States, 552 U.S. 38, 48–51 (2007). In
that respect, for issues preserved in district court, its application of the
Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      The parties disagree whether Sanchez properly preserved his objection
to the substantive reasonableness of his sentence. We need not decide whether
plain-error review applies, because the sentence can be affirmed even under
the more lenient abuse-of-discretion standard. See United States v. Rodriguez,
523 F.3d 519, 525 (5th Cir. 2008). In that regard, his sentence is within the
advisory Guidelines sentencing range; therefore, it is entitled to a presumption
of reasonableness. E.g., United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
      As he concedes, Sanchez’ assertion the presumption does not apply,
based on his claim Guideline § 2L1.2 is not empirically based, is foreclosed by
our precedent. E.g., United States v. Duarte, 569 F.3d 528, 529–31 (5th Cir.
2009). (He raises the issue only to preserve it for possible further review.) And,
our court has previously rejected the contention that district courts should
engage in a “piece-by-piece analysis” of the empirical basis behind each part of
the Guidelines, rather than entrusting them to impose a sentence based on the
details of the offender and offense. Id. at 530–31.




                                        2
    Case: 15-51153    Document: 00513625670     Page: 3    Date Filed: 08/05/2016


                                 No. 15-51153

      Concerning Sanchez’ additional claims his sentence is greater than
necessary because he has a nonviolent criminal history, and his sentence
overstates the seriousness of his crime, our court has rejected the assertion
that illegal reentry is merely “an international trespass, [and] not a crime of
violence or a crime that posed a danger to others”. United States v. Aguirre-
Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      Accordingly,   Sanchez    has    not   rebutted     the   presumption     of
reasonableness attached to his within-Guidelines sentence. See, e.g., Cooks,
589 F.3d at 186.
      AFFIRMED.




                                       3